Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
	Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance of claim 1:
Applicant’s arguments in the REMARKS dated 04/01/2021 are considered persuasive.  Particularly, page 8 of the remarks cites:
“Further, Nicolescu, as cited by the Office, discloses that the controller determines whether a short circuit fault merely occurs in the power system. In contrast to claim 1, Nicolescu, as cited by the Office, fails to disclose that the controller is configured to (ii) determine, after controlling the first switch to be switched off, whether a short circuit fault occurs in the first switch based on the input voltage and the output voltage of the combination of execution devices and (ii) control the second switch to be switched on by the second driving unit if the short circuit fault occurs in the first switch.”
The following is an examiner’s statement of reasons for allowance of claim 1: The prior art does not disclose that the controller is configured determine, after controlling the first switch to be switched off, whether a short circuit fault occurs in the first switch based on the input voltage and the output voltage of the combination of execution devices; and control the second switch to be switched on by the second driving unit if the short circuit fault occurs in the first switch.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659.  The examiner can normally be reached on M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836